Order issued November 5, 2012




                                           In The
                                  Cm rt of App al
                       iftlp i trict of                  at alla
                                    No. 05-12-01490-CV

                            IN RE KERNELL THAW, Relator
                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09483-J


                                         ORDER
                         Before Justices Bridges, Lang, and Fillmore

      The Court has before it relator’s November 5, 2012 motion for temporary relief. The Court

DENIES the motion.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE